Case 2:20-cv-05526-SVW-SHK Document 32 Filed 10/05/20 Page 1 of 1 Page ID #:149




                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES—GENERAL

   Case No.      2:20-cv-05526-SVW-SHKx                              Date: October 5, 2020
   Title: Athena Cosmetics, Inc. v. AMN Distribution Inc. et al.



  Present: The Honorable Shashi H. Kewalramani, United States Magistrate Judge


                    M. Cash                                           Not Reported
                 Deputy Clerk                                         Court Reporter


      Attorney(s) Present for Plaintiff(s):                Attorney(s) Present for Defendant(s):
                 None Present
                                                                      None Present


  Proceedings (IN CHAMBERS): Order to Show Cause Why Sanctions Should Not Be Imposed for
  Failure to Appear at October 5, 2020 Status Conference re Protective Order and Discovery
  Issues

          On October 1, 2020, the Court entered a Scheduling Notice setting a hearing re
  Protective Order and Discovery Issues for October 5, 2020, at 10:00 a.m. Counsel for the
  parties were notified at the respective email addresses of record on the court’s docket.
  Attorney Ronan Cohen failed to appear.

           The Court, on its own motion, hereby ORDERS counsel for defendant AMN Distribution
  Inc. to show cause in writing no later than October 26, 2020, why sanctions should not be
  imposed for failure to appear. No oral argument on this matter will be heard unless otherwise
  ordered by the Court. See Fed. R. Civ. P. 78; Local Rule 7‐15. The Order will stand submitted
  upon the filing of the response to the Order to Show Cause. Failure to respond or an
  unsatisfactory response to the Order to Show Cause may result in the imposition of sanctions.


          IT IS SO ORDERED.




   Page 1 of 1                           CIVIL MINUTES—GENERAL             Initials of Deputy Clerk MC
